Title: To George Washington from James McHenry, 1 June 1788
From: McHenry, James
To: Washington, George



Dear Sir.
Baltimore 1st June 1788.

Captn Barney being the bearer of the present from the merchants of Baltimore would, I am persuaded, be a sufficient introduction, and insure to him without any thing further a favorable reception. I cannot however omit the occasion this offers me of placing it more upon his own merit. Permit me therefore to mention, that the federal cause in this Town is not only greatly indebted to his exertions, but that he has rendered his country valuable services as a brave sea officer in the late revolution.
I congratulate you upon the adoption of the constitution by South Carolina and am, Dear Sir, with the most sincere regard and affection your obt & hble servt

James McHenry

